Citation Nr: 0112416	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

The instant appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for entitlement to special monthly pension by reason of 
being in need of the regular aid and attendance of another 
person.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist and the duty to notify.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
while this case is in remand status, compliance with the 
notice and duty to assist provisions contained in the new law 
should be addressed.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it could be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on that issue at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In two VA Forms 9 (Appeal to the Board of Veterans' Appeals), 
received in May 1999 and January 2000, the veteran requested 
a hearing before a member of the Board sitting at the RO 
(Travel Board hearing).  He also requested a hearing before 
RO personnel in the January 2000 VA Form 9.  A hearing before 
RO personnel took place in April 2000.  Thus, it should be 
clarified whether the veteran still desires a Travel Board 
hearing.

The veteran reported that he receives treatment at the VA 
Medical Center (MC) in San Juan.  However, it does not appear 
that all treatment records from that facility developed since 
November 1997, a year before the veteran filed the current 
claim for increased pension, have been associated with the 
claims folder.  As VA records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Further, the Board believes that another VA aid and 
attendance examination should be performed.  This is so 
because the medical evidence dated in February 1999 appears 
to be conflicting as regards the issue of the veteran's 
ability to perform the tasks listed under the criteria for 
determining the need for aid and attendance under 38 C.F.R. 
§ 3.352(a) (2000).  A VA medical treatment record dated on 
the bottom right of the page "2/4/99" noted that the 
veteran was moderately independent in activities of daily 
living and self-care and that he was independent in 
wheelchair mobility.  However, the February 26, 1999, VA aid 
and attendance examination report noted that the veteran was 
unable to perform many activities of daily toileting and that 
he was in need of aid and attendance.  Further, the examiner 
noted that the veteran had urinary incontinence, while the 
March 1999 rating decision noted that the examination 
revealed that the veteran did not have any loss of bladder 
control. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he clarify whether he still 
desires a Travel Board hearing.  If he 
does, such a hearing should be scheduled.

2.  The RO should ask the veteran to 
provide the RO with any information 
pertinent to his claim, including any 
pertinent evidence of current or past 
treatment that has not already been made 
part of the record, VA and non-VA, and 
should assist him in obtaining such 
evidence.  The appellant must adequately 
identify the records and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain all records pertaining 
to the veteran's treatment at the San 
Juan VAMC since November 1997.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  Upon completion of the above, the RO 
should schedule a VA aid and attendance 
examination to determine whether the 
veteran is blind or nearly blind, or 
whether he is a patient in a nursing home 
due to mental or physical incapacity, or 
whether he establishes a factual need for 
aid and attendance.  In this regard, the 
examiner should specifically address the 
following questions:

a.  Is the claimant able to dress or 
undress himself; and

b.  Is he able to keep himself 
ordinarily clean and presentable; 
and

c.  Is he able to frequently adjust 
any special prosthetic or orthopedic 
appliances without aid (this should 
include a statement as to whether he 
is using prosthetic(s)); and

d.  Is he unable to feed himself due 
to loss of coordination of upper 
extremities or through extreme 
weakness; and

e.  Is he able to attend to the 
wants of nature (this should include 
a statement as to whether he is 
continent); and

f.  Does he have any incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his or her daily 
environment.

The claims folder and a copy of this 
remand should be made available to the 
examiner.  A complete rationale for all 
opinions expressed should be provided.  A 
copy of the examination report and any 
completed test reports should thereafter 
be associated with the claims folder.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



